J-S52003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY LITTLE                             :
                                               :
                       Appellant               :   No. 105 EDA 2020

            Appeal from the PCRA Order Entered December 13, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0011677-2011


BEFORE:      PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                        FILED DECEMBER 21, 2020

        Jeffrey Little appeals from the order entered in the Philadelphia County

Court of Common Pleas on December 13, 2019, dismissing his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa. C.S.A. §§ 9541-

9546 as untimely. For the reasons discussed below, we find the PCRA court

properly denied Little relief and affirm.

        On April 9, 2014, Little entered a negotiated guilty plea to third-degree

murder and robbery.1 The trial court imposed the negotiated aggregate


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The trial court had previously conducted a hearing, on October 7, 2013, on
Little’s motion to suppress a statement he made to police. On November 4,
2013, the court issued an order and opinion denying the motion.
J-S52003-20


sentence of thirty to sixty years’ incarceration. Little did not file post-sentence

motions or a direct appeal.

       On March 13, 2015, Little filed a timely pro se PCRA petition and shortly

thereafter filed a supplemental petition. PCRA counsel was appointed who

subsequently filed a petition to withdraw and a Finley2 no-merit letter. After

issuing notice of its intent to dismiss the petition without a hearing pursuant

to Pa.R.Crim.P. 907, the PCRA court dismissed the petition.

       On August 28, 2019, Little filed a “Motion to Correct Illegal Sentence

Merger Issues”, contending his sentences for third-degree murder and robbery

should have merged. While that petition was still before the PCRA court, Little

filed another petition, on October 28, 2019, framed as a petition for writ of

habeas corpus, in which he claimed his sentence was illegal because the

sentencing court violated the double jeopardy clause by not merging the

sentences on both counts.

       The PCRA court, concluding that Little’s claims asserted the illegality of

his sentence, correctly treated his petitions as PCRA petitions subject to the

PCRA’s timeliness provisions. See Commonwealth v. Johnson, 803 A.2d
1291, 1293 (Pa. Super. 2002) (“[T]he PCRA provides the sole means for

obtaining collateral review, and … any petition filed after the judgment of

sentence becomes final will be treated as a PCRA petition”); see also


____________________________________________


2   Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -2-
J-S52003-20


Commonwealth v. West, 938 A.2d 1034, 1043 (Pa. 2007) (stating the PCRA

incorporates the remedy of habeas corpus if it offers the petitioner a remedy

pursuant to that Act). On that basis, the PCRA court determined that Little’s

petitions were untimely, and that he had not pled an exception to the time

bar. As such, the court issued notice, pursuant to Pa.R.Crim.P. 907, of its

intent to dismiss his petitions, and subsequently dismissed the petitions as

untimely. This timely appeal followed.

       Prior to reaching the merits of Little’s claims on appeal, we must first

consider the timeliness of his PCRA petition3. See Commonwealth v. Miller,

102 A.3d 988, 992 (Pa. Super. 2014).

       A PCRA petition, including a second or subsequent one, must be
       filed within one year of the date the petitioner’s judgment of
       sentence becomes final, unless he pleads and proves one of the
       three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
       judgment becomes final at the conclusion of direct review by this
       Court or the United States Supreme Court, or at the expiration of
       the time for seeking such review. The PCRA’s timeliness
       requirements are jurisdictional; therefore, a court may not
       address the merits of the issues raised if the petition was not
       timely filed. The timeliness requirements apply to all PCRA
       petitions, regardless of the nature of the individual claims raised
       therein. The PCRA squarely places upon the petitioner the burden
       of proving an untimely petition fits within one of the three
       exceptions.




____________________________________________


3Since both of Little’s petitions seek the same relief on essentially the same
arguments, we conclude that his second petition constitutes a supplement to
his previous filing. See Commonwealth v. Bauhammers, 92 A.3d 708, 730-
31 (Pa. 2014).


                                           -3-
J-S52003-20


Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (internal citations

and footnote omitted).

      Since Little did not file a post-sentence motion or a direct appeal, his

judgment of sentence became final on May 9, 2014, when his time for seeking

direct review with this Court expired. See 42 Pa.C.S.A. § 9545(b)(3)

(judgment of sentence becomes final “at the conclusion of direct review … or

at the expiration of time for seeking the review”). The instant petition – filed

over five years later – is patently untimely. Thus, the PCRA court lacked

jurisdiction to review Little’s petition unless he was able to successfully plead

and prove one of the statutory exceptions to the PCRA’s time-bar. See 42

Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      The PCRA provides three exceptions to its time bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Exceptions to the time-bar must be pled in

the petition, and may not be raised for the first time on appeal. See

Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super. 2007); see also


                                      -4-
J-S52003-20


Pa.R.A.P. 302(a) (providing that issues not raised before the lower court are

waived and cannot be raised for the first time on appeal). Further,

      Although this Court is willing to construe liberally materials filed
      by a pro se litigant, pro se status generally confers no special
      benefit upon an appellant. Accordingly, a pro se litigant must
      comply with the procedural rules set forth in the Pennsylvania
      Rules of the Court. This Court may quash or dismiss an appeal if
      an appellant fails to conform with the requirements set forth in
      the Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003)

(citations omitted).

      Even liberally construed, Little has failed to plead and prove that any of

his claims constitute a valid exception to the PCRA time-bar. In fact, Little

failed to make any attempt to plead an exception in either of his filings. See

Motion to Correct Illegal Sentence Merger Issues, filed 8/28/2019; see also

Writ of Habeas Corpus, filed 10/28/2019. Even on appeal, he makes no

attempt to argue that a time bar exception applies; he merely contends that

his petition should not have been treated as a PCRA petition. See Appellant’s

Brief, at 21 (unnumbered). As noted above, the court properly classified

Little’s petition as a PCRA petition. See West. Accordingly, we affirm the PCRA

court’s order denying Little’s petition as untimely.

      Order affirmed.




                                      -5-
J-S52003-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/20




                          -6-